The opinion of the Court was delivered by
Bermudez, C. J.
The motion of the appellant to strike this cause from the docket of tills court at this place (Opelousas) must prevail,
This is a civil suit, the object of which is to arrest the collection of certain State and parish taxes.
It was decided by the district court for the parish of Terrebonne in May last, and the payment rendered against the plaintiff was instantly appealed from, the appeal being made returnable to this court, “according to law.”
The transcript was filed here by the defendant and appellee, and not by the plaintiff and appellant.
The latter claims that this court has no right or jurisdiction over the cause at Opelousas, but can pass upon its merits at New Orleans.
A reference to the last act regulating returns of appeals to this court, Act No. 69 of 1884, p. 92, sec. 5, shows that appeals from the district court for the parish of Terrebonne are not included among those which are returnable to this court at Opelousas.
The words found in the order granting the appeal, making it returnable “ according to law,” mean returnable at New Orleans on the second Monday of February next, under the general provision contained in sec. 10 of the same act.
If this were a criminal case quite a different question would be presented. Act 1876, p. 56.
It is therefore ordered that this cause be stricken from the docket of this court at this place at the cost of appellees.